                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Amando Villarreal Heredia
                                                             Civil Action No.   17cv1560-LAB-LL

                                                Plaintiff,
                                       V.
Lawrence; C. Burns; J Williams; Edith R.                      JUDGMENT IN A CIVIL CASE
Lederman


                                              Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
This action is dismissed without prejudice.




Date:          3/25/19                                         CLERK OF COURT
                                                               JOHN MORRILL, Clerk of Court
                                                               By: s/ J. Taylor
                                                                                     J. Taylor, Deputy
